Case 2:20-cv-13134-LVP-RSW ECF No. 149, PageID.5265 Filed 07/09/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  TIMOTHY KING, et al.,

                 Plaintiffs,
  v.                                                  Case No. 20-13134
                                                      Honorable Linda V. Parker
  GRETCHEN WHITMER, et al.,

                 Defendants,

  and

  CITY OF DETROIT, DEMOCRATIC
  NATIONAL COMMITTEE and
  MICHIGAN DEMOCRATIC PARTY,
  and ROBERT DAVIS,

             Intervenor-Defendants.
  _______________________________/

                               OPINION AND ORDER

        On Monday, July 12, 2021 at 8:30 a.m., this Court will hold a virtual hearing

with respect to three motions for sanctions filed by Defendants and Intervenor-

Defendants. (ECF Nos. 69, 78, and 105.) Several additional motions, for which

the Court does not find a hearing necessary to resolve, remain pending:

   • Plaintiffs’ Motion to Seal, filed November 29, 2020 (ECF No. 8);

   • Defendants’ Motion to Dismiss, filed December 22, 2020 (ECF No. 70);

   • Intervenor-Defendants Democratic National Committee’s and Michigan
     Democratic Party’s Motion to Dismiss, filed December 22, 2020 (ECF No.
     72);
Case 2:20-cv-13134-LVP-RSW ECF No. 149, PageID.5266 Filed 07/09/21 Page 2 of 4




   • Intervenor-Defendant City of Detroit’s Motion to Dismiss and for Sanctions,
     filed December 22, 2020 (ECF No. 73);

   • Intervenor-Defendant Robert Davis’ Motion for the Court to Take Judicial
     Notice of Motion for Leave to Withdraw as Counsel, filed January 8, 2021
     (ECF No. 79);

   • Plaintiffs’ Motion for Voluntary Dismissal as to Intervenor-Defendant Davis
     Pursuant to Federal Rule of Civil Procedure 41(a)(2), filed January 17, 2021
     (ECF No. 92);

   • Intervenor-Defendant City of Detroit’s Motion for Leave to File a
     Supplemental Brief in Support of Motion for Sanctions, for Disciplinary
     Action, for Disbarment Referral and for Referral to State Bar Disciplinary
     Bodies, filed May 11, 2021 (ECF No. 121); and,

   • Robert Davis’ Motion to Take Judicial Notice of Michigan Senate Oversight
     Committee’s June 23, 2021 Report, filed June 23, 2021 (ECF No. 124).

      On January 14, 2021, Plaintiffs voluntarily dismissed from this action all

Defendants and Intervenor-Defendants, except Intervenor-Defendant Davis. (See

ECF Nos. 86-91.) The motions to dismiss filed by Defendants and Defendant-

Intervenors (ECF Nos. 70, 72, 73) are thereby moot. While the City of Detroit also

requested sanctions in its motion, it filed a subsequent motion for sanctions (ECF

No. 78), which the Court believes moots or supersedes its earlier motion.

      Davis does not oppose Plaintiffs’ request to voluntarily dismiss provided

such dismissal is contingent upon Plaintiffs paying his attorney’s fees and costs.

(ECF No. 110.) Whether Davis should be awarded fees and costs is the subject of

another motion and, thus, his demand for sanctions is not a valid reason to deny

                                          2
Case 2:20-cv-13134-LVP-RSW ECF No. 149, PageID.5267 Filed 07/09/21 Page 3 of 4




Plaintiffs’ motion to dismiss where all parties agree that the issues raised by

Plaintiffs in this litigation are now moot. The Court, therefore, is granting

Plaintiffs’ motion to dismiss as to Davis. (ECF No. 92.)

      The Court does not require supplemental briefing to assess its ability to

sanction Attorney L. Lin Wood in this case. Nor, to decide the pending sanctions

motions, does the Court find it necessary to consider the motion to withdraw filed

in another federal district court or the Michigan Senate Oversight Committee’s

June 21, 2021 report. Therefore, the Court is denying the City of Detroit’s motion

to file a supplemental brief (ECF No. 121) and Davis’ motions to take judicial

notice (ECF Nos. 79, 124).

      Lastly, the Court is denying Plaintiffs’ motion to seal several affidavits filed

in support of this lawsuit. (ECF No. 8.) Courts have long recognized a “strong

presumption in favor of openness” regarding court records. Brown & Williamson

Tobacco Corp. v. FTC, 710 F.2d 1165, 1179 (6th Cir. 1983). “Only the most

compelling reasons can justify non-disclosure of judicial records.” Nixon v.

Warner Commc’ns Inc., 435 U.S. 589, 598 (1978). To support the request to seal,

Plaintiffs offer mere speculation and conclusory statements of possible harm to the

unspecified affiants.

      To summarize, the Court DENIES Plaintiffs’ motion to seal (ECF No. 8),

the City of Detroit’s motion to file a supplemental brief (ECF No. 121), and Davis’

                                          3
Case 2:20-cv-13134-LVP-RSW ECF No. 149, PageID.5268 Filed 07/09/21 Page 4 of 4




motions to take judicial notice (ECF Nos. 79, 124). The Court DENIES AS

MOOT the motions to dismiss filed by Defendants and Intervenor-Defendants

(ECF Nos. 70, 72, 73) and GRANTS Plaintiffs’ motion to voluntarily dismiss

Davis (ECF No. 92).

      IT IS SO ORDERED.

                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE
 Dated: July 9, 2021




                                       4
